     Case 2:21-cv-00016-ECM-KFP Document 20 Filed 05/24/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


RODNEY DALE ALVERSON,                      )
                                           )
      Plaintiff,                           )
                                           )
v.                                         ) CIVIL CASE No. 2:21-cv-16-ECM
                                           )              (WO)
STEVE MUNCHIN, et al.,                     )
                                           )
      Defendants.                          )

                                      ORDER

      On April 26, 2021, the Magistrate Judge entered a Recommendation (doc. 16) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED and

the Motions for Preliminary Injunction (docs. 7 and 8) are DENIED. It is further

      ORDERED that this case is referred back to the Magistrate Judge for further

proceedings.

      Done this 24th day of May, 2021.

                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
